DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims amendments filed on 6/5/2020 in relation to application 14/966,826 entitled “Wireless Multi-Sensor Device and Software System For  Measuring Physical Parameters”
 The instant application claims benefit to provisional application #62/092,163 with a priority date of 12/15/2014.
No foreign priority claimed.
The Pre-Grant publication # 2016/0171909 is issued on 6/16/2016.
Claims 1-12 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/5/2020 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recite the amended limitation of “and that comprises” in line 4  for  utility of the toy maintenance  condition of  if the sensor package is removed. If is not followed by any explanation what happens, if not removed.  Similarly, the term “and that when depressed” in line 5-6 is making the claim clause unclear since it is not followed by any expression indicating what happens when the button is not depressed. Hence the claims thereof are indefinite.
“in response .. .. .. when the one or more processors are in the sleep mode”. This makes the claim clause unclear since it is not followed by any expression that tells what happens when the toy is NOT in sleep mode. Hence the claims thereof are indefinite.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,5-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 20120173047 A1 to  Bernstein et al. (Bernstein) in view of US Patent No. 9,261,526 Bentley et al. (Bentley).  
	Claim 1. Bernstein teaches a transportable system (Para 0028 interactive device for transporting and propulsion) comprising:
	unitary self-contained sensor package that is placed in a cavity of a toy (Fig.3 element 301 drive system components of a self-propelled device in a cavity  e.g. of a spherical toy) 
	wherein a unitary self-contained sensor package comprises:
one or more processors (Fig.1 element 114 processing controller and sensor responsible for motion effects) ; a plurality of electronic digital sensors coupled to the one or more processors and including 
in response to a change in position of the toy,  detecting a set of changes to the toy, wherein the set of changes includes at least one of a change in position along an x-axis, a change in position along a y-axis, a change in position along a z-axis, a change in velocity along multiple axes, a change in acceleration along multiple axes (Fig. 6 elements 616 detected changes estimating the position, velocity, accelerations etc.; Para 0029 change in position and/or movement based on input; Para 0030 speeding up and slowing down control movement and detecting information to processor; Para 0043 acceleration determinations; change along axes for x, y and z directional accelerometers).
 as the changes, in the position of the toys, are detected, generating one or more signals that represent measurements of at least one of, acceleration, velocity, position, or rotation of the toy (Fig.2A element 212 Link indicating transferring of generated data representing measurements from device or a toy ; Para 0109, Para 0115 for signals transmission accordingly as in Fig.5 element 510 measurements); 
as the changes, in the position of the toys are detected, transmitting the one or more signals via the wireless networking transceiver to a mobile computing device that is separate from the toy and the sensor package  (Fig.2B element 226,239 additional communication and 
Bernstein does not illustrate unitary self-contained sensor package wherein the sensor package is removable from the cavity and if removed, utility of the toy is maintained. Bentley,  however, teaches a mobile toy computing device having a unitary self-contained sensor package wherein the sensor package is removable from the cavity and if removed, utility of the toy device is maintained (col.6 lines 15-37; col.10 lines 8-17  mobile toy with drive system and sensors motion capture that may be removed from one piece of sporting equipment and placed on another type of equipment or article of manufacturing so that the user does not have to purchase motion capture sensors for all equipment). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date , to have allowed for unitary self-contained sensor package wherein the sensor package is removable from the cavity and if removed, utility of the device like toy is maintained as taught by Bentley to have that removed from computer included toy system of Bernstein , in order to provide a configuration interface generating challenges and competitions representing a plurality of measurements from the one or more signals; wherein the one or more data series represent at least one of acceleration, velocity, position, or rotation of the toy in one or more directions. This also providing additional education and a better user experience relating to a device such as a ball game, toy without departing from the conventional look and feel of a common toy or ball. 
Bernstein also teaches receiving the one or more signals that represent measurements from the one or more of acceleration, velocity, position, or rotation of the toy (Fig.6 elements 612 mobile toy with first drive system and sensors to receive measured signals representing acceleration, velocity, position, or rotation data). 

wherein the one or more data series represent at least one of acceleration, velocity, position, or rotation of the toy in one or more directions (Para 0112 includes a 3-axis gyroscope sensor, a 3-axis accelerometer sensor, and a 3-axis magnetometer sensor ) ;
presenting the one or more data series on a multi-axis graph (Para 0171 graphic steering mechanism calibrated to reflect the orientation of the self-propelled device ).
The removable sensor package of Bernstein combination does not illustrate a mechanical button, installed on a side of the removable sensor package, for controlling an electronic switch in the removable sensor package, and that when depressed toggles, on or off detection of a set of changes to the toy, generation of one or more signals by the removable sensor package, and transmission of the one or more signals from the removable sensor package. Selen,  however, teaches a sensor probe computing device having a self-contained sensor package wherein a mechanical button, installed on a side of the removable sensor package  control qn electronic switch sensor package is (Para 0116  sensor package detects receipt of information from the receiver module corresponding to the student pressing of an input button on probe, or on receiving measurements made by the sensor probe within a set of values specified by the lesson module; This could be a design option for a mechanical toggle switch for turning the sensor on/off to make it ready to receive measurements). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have allowed for a mechanical button, installed on a side of the removable sensor package, for controlling an electronic switch in the removable sensor package, and that when depressed toggles, on or off detection of a set of changes to the toy as taught by Selen to incorporate into generating of one or more signals by the removable sensor package,  and transmission of the one or more signals from the removable sensor package , in order to provide a configuration interface controlling the removable sensor.

Claim 2. Bernstein  teaches the transportable toy system of claim 1, wherein the toy is a ball (Para 0171 spherical toys include balls). 

Claim 3. Bernstein  teaches transportable system of claim 1, wherein transmitting one or more signals via the wireless networking transceiver using Bluetooth technology standard (¶ 0197 wireless communication links uses Bluetooth technology).    
Claim 5. Bernstein  teaches the transportable toy system of claim 1, wherein the non-transitory computer-readable storage medium instructions further include instructions which when executed by the one or more processors cause the one or more processors to perform: in response to determining that a particular period of time has passed without detecting a change in position of the toy, invoking a sleep event which instructs the one or more processors to enter a sleep mode for a particular period of time( Para 0053 activation in active or sleep mode for reduce energy consumption for a particular period of time);
in response to detecting a change in position of the toy when the one or more processors are in the sleep mode, waking up the one or more processors to detect the change in position of the toy (Para 0055-0057  actuators activator or wake up to emulate gestures or emits light or sound patterns synchronized with resultant initiation of movements). 
Claim 7. Bernstein  teaches the transportable toy system of claim 1, wherein the non-transitory computer-readable storage medium storing second downloadable application instructions further includes instructions which when executed cause the mobile computing device to perform: converting the one or more data series to one or more datasets configured to be compatible with an external application; exporting the one or more datasets to the external application (Para 0120 receives programs and programming instructions from external sources via other ports, such as expansion port). 

Claim 8. Bernstein  teaches the transportable system of claim 1, with a stored second downloadable application causing the mobile computing device to perform annotating the one or more data series with a geo-tag that represents the geo-location of where the one or more signals that make up the one or more data series were generated and uploaded to an external storage server ( Fig. 2B elements 220, 228  second applications; Para 0215 data tagged to allow time-correlation to perform annotating; Para 0079 , 0084 adhoc-network have geo-location tagged item in external storage server; Geo-location may be uploaded to inform geographical distances).

Claim 9. Bernstein  teaches the transportable system of claim 8 causing  to perform: retrieving one or more external data series from the external storage server (Para 0120 external server sources ) ,  wherein the one or more data series have been uploaded from one or more mobile computing devices (Fig.2B elements 220 228 uploading from 2-mobile computing and/or mobile devices); aggregating the one or more external data series into a single aggregated data series, which represents multiple data series from the one or more mobile computing devices (Para 0048 multiple devices with data combinations or aggregating of stimuli) ; presenting the single aggregated data series on a multi-axis graph (Para 0203 Graphic features such as in Fig.13A. 13B elements 1302, 1304  compiling application software for user display for a overlaying aggregating multi-axis graph). Claim 10. Bernstein  teaches the transportable the transportable system of claim 9 comprises querying the external storage server for one or more external data series based upon the annotated geo-tag associated with each external data series; retrieving the one or more external data series from the external storage server (Para  0084 an external device or a server  tagged item tracked by central database with querying the external storage  for self-propelled device has been connected to network in the past and received instructions to enable it to operate without a persistent network link.). 
Claim 11. Bernstein  teaches system of claim 8, wherein uploading the one or more data series to an external storage server comprises aggregating the one or more data series into an experiment, which represents data Collected from the one or more data series during a 

Claim 12. Bernstein  teaches the transportable system of claim 1, wherein the non-transitory computer-readable storage medium storing second downloadable application instructions further includes instructions which when executed cause the mobile computing device to perform: sending a new set of instructions to the sensor package, which may reprogram detection, generation, and transmission parameters within the sensor package ( Para 2B element 228 connection to other network such as internet for the sensor package communication for new set of instructions. ).


Response to Arguments/Remarks
Applicant's arguments filed on December 4, 2020 have been fully considered.
 Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments of claim 1.
It is observed that though the primary art  Bernstein  teaches the sensor package further comprises an external control button that when depressed toggles, on or off: detection of the set of changes to the toy, generation of one or more signals, and transmission of the one or more signals (Para 0091external surface contact that may be in a form of button or push-button provided to enable particular desired functions, such as mechanical and electrical components of a sensor is a set of changes to a toy), examiner has include an evidentiary support to emphasis the use of explicit 
Following traversals/Remark are retained as a summarized from prior comments so as to address apriority varied interpretations. This is also answering proactively some of the new questions that may arise because of current arguments:

 Applicant's arguments filed on June 5, 2020 have been fully considered and found to be convincing, as amended for in response to change in position of a toy detecting a set of changes for the toy to include a change of position, velocity and acceleration.
 Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims to address such changes in 3-dimensional axes even for a removable sensor package.
As a response to continuing  examination request this office action is provided with rejection over a prior art combination of Bernstein et al. and Bentley et al. replacing a previous rejections over Bernstein , Rosendberg and Wakui.
 Following traversals/remarks are retained as a summarized from prior comments to address apriority varied interpretations. This is also answering proactively some of the new questions that may arise because of current arguments:
Applicant's arguments filed on August 6, 2018 have been fully considered and found to be convincing, as amended for the use of detachable sensors.
 However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is disclosed in attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CSTM-F 9am to 5pm CST[ 3 ]M-F 9am to 5pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai[ 4 ]Xuan Thai  can be reached on 571 272 7147(571) 272-7147[ 5 ].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. Z./
Examiner, Art Unit 3715
March 18, 2021
/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715